OFFici/s^ip^ffRs^j^g^^
                    P.O. BOX'l2308, CAPITOL STATION, AUSTrN^XASv^^T^'-'-*^^^"'*-*^'^""*^
                                                                                                 '""OOM^

            OFFICIAL BUQN2S&2CU5
                                                                               y :&'-^ >tfV.ig
            STATE ©F TEXAS," jgS                         2 *L' affiK^^      PITNEV BOWES
                                i >   _
            PEMALTYF©^           "    ""' :0 r
                                                         02 1R
                                                         0002003152         FEB09 2015
2/4/2015
JAMISON, FRANK WAYNE fr:*Ct.Nq.                          MAILED FROM Z^flO^gfll,,,,.
This is to advise that the CouGt>,has"deniedj,without written order the application for
writ of habeas corpus
                                                                     Abel Acosta, Clerk

                             FRANK WAYNE JAMISON
                             ELLIS 1 UNIT - TDC # 587063
                             1697 FM 980
                             HUNTSVILLE. TX 77343




                                                     -sz.^rrinininTBUiUfi